Judgment of the circuit court reversed and that of the common pleas court affirmed. See journal entry.
It is ordered and adjudged by this court, that the judgment of the said circuit court be, and the same hereby is, reversed; and coming now to render the judgment which the said circuit court should have rendered, it is hereby ordered and. adjudged that the judgment -of the court of common pleas in said cause be, and the same is hereby, affirmed.
(April 14, 1914). It is ordered that the entry heretofore made in the above entitled cause dated .March 10, 1914, journal 26, page 393, be and Jldé same hereby is supplemented by inserting therein, as a part thereof, immediately, after “and the same is hereby affirmed” the following: “the court being of the opinion that the board of county commissioners had no authority to vacate that part of *398Orange avenue in Portage township sought to be vacated for the reason that said board never acquired any jurisdiction over said portion of said avenue.”
Nichols, C. J., Shaucic, Johnson, Donahue, Newman and Wilkin, JJ., concur. Wanamaker, J., not participating.